Title: From John Adams to Edmé Jacques Genet, 30 December 1778
From: Adams, John
To: Genet, Edmé Jacques


     
      
       ante 30 December 1778
       
      
     
     As many Gentlemen may apprehend that one is exposed to a shortage of Provisions, especially of Bread in America, from the Difficulty which the French Fleet found at Boston, to obtain a Supply, especially of Bread, I beg Leave to suggest to you, an Observation or two upon that Subject.
     It would be Sufficient to Say, that the Comte D’Destaing, did, in Fact obtain, a Sufficient Quantity, altho the Price was Somewhat high, and that a French Fleet may always depend upon a Supply even at Boston, altho it will be dearer, there than in other Parts of the united States.
     Of all the thirteen united States of America, the Massachusetts Bay alone, has never raised its own Bread. Their Soil, or Air, is less favourable for the Culture of Wheat, and their Commerce enabled them to import Corn, and Flour, So easily, from Pensilvania, Maryland, and Virginia, that it has been computed that about Fifty thousand People, Inhabitants of the Seaport Towns of Boston, Salem, Newbury Port, and Marblehead, were annually fed with Corn, imported, the Province not producing a Sufficient Quantity for its Inhabitants.
     Since the Commencement of this War, the Inhabitants have raised more Grain, than before, but Still not So much as they wanted, and the Deficiency has been Supplied, partly, by Land, in Waggons, from the States of Connecticutt and New York, and, partly, by Sea, from Pensylvania, Maryland and Virginia by Small Vessells, with Skillfull Navigators, which all the Vigilance of the British Frigates, has never been able wholly to prevent.
     This Year, the Southern States, for good Reasons of State however, had laid an Embargo on Grain, which cutt off, entirely this Channell of Supply from Boston, and rendered the Article of Bread very Scarce and dear, and what added to the Misfortune, was the Demand for General Burgoines Army near Six Thousand Men, who were in Barracks at Cambridge, within a League of Boston. So that in the Moment when the Fleet arrived in their Harbour, So great was the real Scarcity of Bread among the Inhabitants, that the Sudden and unexpected Addition of so large a Demand excited Apprehensions among some of the People of a Famine.
     But it may be depended on, that there is no other Part of the united States, but produces more Grain that it consumes. It may also be depended on that even at Boston any Fleet that may be sent there, may procure Supplies of Bread, at all Times, paying only the Additional Price of transporting it to that Town by Land.
     It was this Scarcity of Bread, which excited or at least gave the Pretence to the Disturbances that happened on the first Arrival of the Fleet.
     There were in the port several privateers of which, in general, the crews were more or less English, Scottish, and Dutch sailors. There were also some Deserters, not only from General Burgoines army, but also from several Corps of Prisoners at discretion of whom there are upwards of five thousands in the several states, and other Deserters, from the Main Army of the English, and their several Outposts, have at times inlisted on board of Privateers. A Number of Persons, As it is Supposed of this Discription, pretending a Want of Bread, and probably stimulated by secret Ennemies, went to the Bake houses, and began a Bickering, which proceeding from Words to Blows, produced the Disorders which every good Man in Boston abhors.
     It is not indeed Surprizing. The Wonder is that there were not more and greater Quarrells. For the Sailors, of every Nation of the Earth, Seem to have a Kind of mixed Passion of Contempt and Hatred towards the sailors of all other Nations. It is the opinion of all who come from Boston that had a British Fleet of the same Size, lain in that Harbour so long in Time of the profoundest Peace and Strictest Friendship between England and America, there would have been more Quarrells and Disturbances between them and the Inhabitants, which is much to the Honour of the French Fleet and its Commander, and is the best of Proofs of Discipline and good order.
     Whenever French and Spanish, English and Portuguese Sailors come together, they fight as naturally as Cats and Dogs, or if they chose to be compared to Animals of a nobler Nature, as the Elephant and Rhinoceros. Indeed, the English Sailors, of London and Bristol, and even those of Salem and Marblehead in America are never found together unless fighting among themselves with fists or clubs. Such is the sailor’s nature and Character. And they display their Heroism in this Way, as in contending among Cannon Balls.
     I mention these Things for your particular Consideration. Perhaps it would not be prudent, to say any Thing in your Publication, concerning, the Affray at Boston. But you will Use your own Pleasure.
     The affair of Bread at Boston is of Importance to be well understood. All other Provisions, especially Beef and Pork, are very plenty there and of good Quality. The Resources of these Articles are inexhaustible in New England. The Cornucopia is there poured out. The English intend to render this Resource Useless to France. They may as easily dry up the Ocean. If they were to burn the Town of Boston, which however they must ask leave of a brave and hardy Race of Men to do, this Resource would remain to France undiminished. An Harbour in which all the Fleets of Europe may ride securely, and a Country abounding with Provisions of every Kind excepting Bread, and even enough of that to be had by Land for a little higher Price.
     Accept the Respects of your
     
      John Adams
     
    